Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the application filed on 02/11/2021. 
Claims 1-19 are presented for examination. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aljawhari “US 2017/0262862 A1” (Aljawhari).
Regarding Claims 1 and 18-19:  A method comprising:
generating a unique identifier for a product unit (at least see Aljawhari Abstract; [0011] and  [0056]);
generating a unique identifier for a subunit of the product unit (at least see Aljawhari Abstract; [0057] and [0066])
recording a location of the product unit to a blockchain in association with the unique identifier for the product unit, the blockchain comprising linked data blocks containing sequential records of locations and quantities of product units and subunits of the product units moved through a product distribution supply chain (at least see Aljawhari Abstract; [0011], [0058]-[0060] and [0160]-[0164]),
recording a location of the subunit of the product unit to the blockchain in association with the unique identifier for the subunit of the product unit (at least see Aljawhari Fig. 22; [00166]-[0166]]);
tracking movement of the product unit and the subunit of the product unit through the product distribution supply chain (at least see Aljawhari [0114]);
detecting an inconsistency between a record on the blockchain and movement of the product unit or the subunit of the product unit through the product distribution supply chain (at least see Aljawhari Abstract; [0169]-[0170]]); and
outputting an indication of the inconsistency (at least see Aljawhari [0017]).
Regarding Claim 2:  The method of claim 1, wherein the product unit comprises a group of single units of an end-user consumable product, and the subunit of the product unit comprises a single unit of the end-user consumable product (at least see Aljawhari [0066]-[0067]).
Regarding Claim 3:  The method of claim 2, wherein the group of single units of the end-user consumable product comprises a shipping pallet of single units of the end-user consumable product (at least see Aljawhari  [0066]-[0067]).
Regarding Claim 4:  The method of claim 1, wherein the product unit comprises a single unit of an end-user consumable product, and the subunit of the product unit comprises an ingredient of the end-user consumable product (at least see Aljawhari  [0066]-[0067]).
Regarding Claim 5:  The method of claim 4, wherein the ingredient comprises a controlled substance (at least see Aljawhari [0068]).
Regarding Claim 6:  The method of claim 1, wherein detecting the inconsistency comprises: tracking the product unit or the subunit of the product unit to an expected location in the product distribution supply chain: receiving a result of scanning a mark encoded with the unique identifier for the product unit or the subunit of the product unit at the expected location; and failing to verify the unique identifier for the product unit or the subunit of the product unit in the result (at least see Aljawhari Abstract; [0011]; [0056]).
Regarding Claim 7:  The method of claim 1, wherein detecting the inconsistency comprises: tracking the product unit or the subunit of the product unit to an expected location in the product distribution supply chain; receiving a result of scanning a mark encoded with the unique identifier for the product unit or the subunit of the product unit at the expected location; and identifying an absence of the unique identifier for the subunit of the product unit in the result from a range of expected unique identifiers (at least see Aljawhari [0075]).
Regarding Claim 8:  The method of claim 1, wherein detecting the inconsistency comprises: tracking the product unit or the subunit of the product unit to an expected location in the product distribution supply chain; receiving a result of scanning a mark encoded with the unique identifier for the product unit or the subunit of the product unit and identifying an absence or excess of a quantity of subunits of the product unit in the result (at least see Aljawhari [0068]-[0070]).
Regarding Claim 9:  The method of claim 1, wherein detecting the inconsistency comprises: receiving a result of scanning a mark encoded with the unique identifier for the product unit or the subunit of the product unit and identifying a location of the product unit or the subunit of the product unit as corresponding to an unexpected or unauthorized location (at least see Aljawhari [0068]-[0074]]).
Regarding Claim 10:  The method of claim 1, wherein detecting the inconsistency comprises detecting a discrepancy between: a stated manufacturing capacity of a production facility to produce the product unit or the product subunit, and a reported quantity of the product unit or the product subunit shipped from the production facility (at least see Aljawhari Fig. 3).
Regarding Claim 11:  The method of claim 1, wherein detecting the inconsistency comprises detecting a discrepancy between: a reported quantity of the product unit or the product subunit received at a warehouse facility, and a reported quantity of the product unit or the product subunit shipped to the warehouse facility and a reported quantity of the product unit or the product subunit in inventory at the warehouse facility (at least see Aljawhari 0096]).
Regarding Claim 12:  The method of claim 1, wherein detecting the inconsistency comprises detecting a discrepancy between: a reported quantity of the product unit or the product subunit received at a retail facility, and a reported quantity of the product unit or the product subunit solid from the retail facility and a reported quantity of the product unit or the product subunit in inventory at the retail facility (at least see Aljawhari [0118]).
Regarding Claim 13:  The method of claim 1, wherein detecting the inconsistency comprises detecting a discrepancy between: a reported quantity of the product unit or the product subunit received at a manufacturing facility, and a reported quantity of the product unit or the product subunit consumed as an ingredient in manufacturing of product units or product subunits and 2 reported quantity of the product unit or the product subunit in inventory at the manufacturing facility (at least see Aljawhari [0128]).
Regarding Claim 14:  The method of claim 1, wherein outputting the indication of the inconsistency comprises displaying an alert indicating the inconsistency (at least see Aljawhari [0011]).
Regarding Claim 15:  The method of claim 7, further comprising flagging the product unit or the subunit of the product unit as relating to the inconsistency (at least see Aljawhari [0078]).
Regarding Claim 16:  The method of claim 1, further comprising halting movement of the product unit or the subunit of the product unit through the product distribution supply chain (at least see Aljawhari [0137]).
Regarding Claim 17:  The method of claim 7, further comprising: scanning a mark encoded with the unique identifier for the product unit or the subunit of the product unit; and displaying a record of previously recorded locations of the product unit or the subunit of the product unit on the blockchain (at least see Aljawhari [0138]-[0139]).
Relevant Prior Art
The prior art made of record and not relied upon, which is considered pertinent to applicant's disclosure, are cited in the Notice of Reference Cited form (PT0-892).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121. The examiner can normally be reached Monday-Friday 8:00 A.M to 4:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FATEH M OBAID/Primary Examiner, Art Unit 3627